The facts in the foregoing case are identical with the facts in the case of the City of Bartlesville et al. v. Holm et al.,ante, 139 P. 273, and City of Bartlesville et al. v. Bucy,ante, 139 P. 277, except that the plaintiff in this case did not pay any of the assessments levied against the property prior to the commencement of her injunction suit. There is a stipulation that the judgment in this case should follow the decision in the other cases, unless it is distinguishable on account of the foregoing fact.
We do not believe that the mere fact that a payment of any of the assessments was not made is sufficient to take the instant case out of the rule laid down in the other two cases. Upon the authority of those cases, the judgment in the instant case is therefore reversed, and the cause remanded, with directions to proceed in accordance with the opinion of this court in theCity of Bartlesville et al. v. Holm et al., supra.
All the Justices concur. *Page 479